Citation Nr: 0938545	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-24 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to special home adaptation grant.

3.  Entitlement to specially adapted housing.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1976 to 
March 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issue of entitlement to specially adapted housing will be 
considered within the Remand section of this document below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished. 

2.  Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event. 

3.  The Veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2009). 

2.  The criteria for special home adaptation grant have not 
been met. 38 C.F.R. § 3.809(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2006 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for special home adaptation grant 
and an October 2006 pre-rating letter provided notice to the 
Veteran of the evidence and information needed to 
substantiate his claim for service connection for hepatitis 
C, to include the known risk factors for transmission.  These 
letters also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  These 
letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims. The October 2006 letter and a July 
2008 letter provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.

After issuance of the above letters, and proving the Veteran 
additional opportunity to respond, the RO readjudicated each 
issue decided herein in February and May 2009 supplemental 
statements of the case (SSOCs).  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran as well as by his wife, on his behalf.  The Board 
also notes that all attempts to obtain any outstanding 
medical records pertaining to alleged plasma and or blood 
transfusions in 1979 while the Veteran underwent surgery have 
been accomplished, with a negative response from Reynolds 
Army Hospital.  In July 2007, the RO informed the Veteran of 
the negative response from Reynolds Army Hospital, and 
requested the Veteran to provide medical records with 
evidence of the blood transfusion.  In a July 2007 letter, 
the Veteran indicated that he already submitted all records 
in his possession.  In an October 2007 formal finding on the 
unavailability of records, the RO determined that evidence 
from Fort Sill showing a blood transfusion in service is 
unavailable for review, the Veteran was notified of this 
finding later that same month.  The Veteran was again 
requested to submit any records in his possession that would 
support his contentions.  In a November 2007 letter, the 
Veteran responded that he also had been unable to obtain 
records showing that he received plasma at Reynolds Army 
Hospital.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Service Connection

The Veteran asserts that he has hepatitis C due to his active 
duty military service.  He contends that he contracted 
hepatitis C either from the use of air pistols by the 
military for mass vaccinations or from the receipt of several 
units of plasma during   surgery in 1979 at Reynolds Army 
Hospital in Fort Sill, Oklahoma.     .

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine use, high-risk sexual activity, accidental exposure 
to blood by a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110) November 30, 1998.

Service treatment records (STRs) reflect that the Veteran 
received several vaccinations to include typhoid, influenza, 
and hepatitis B; however, there is no indication that any of 
the vaccines were delivered by airgun injections.  Records 
also showed that the Veteran underwent several surgeries in 
1979 while at Reynolds Army Hospital.  In this regard, a 
January 1979 operative report reflects that the Veteran 
underwent arthroscopy for a teat of his right medial 
meniscus.  A February 1979 operative report shows that the 
Veteran underwent arthrotomy of the right knee with excision 
of medial and lateral menisci and debridement of the joint.  

An April 1979 operative report reflects that the Veteran 
underwent a lateral sling and reef of the right knee.  It was 
noted that a large Hemovac drain was placed in the 
subcutivular space and drawn out though a separate stab wound 
at the superior end of the incidsion.  The Board notes that 
each of the operative reports were detailed as to the actions 
undertaken during each procedure; however, none of the report 
indicated that the Veteran received blood plasma or 
transfusion. The STRs are silent for complaints, treatment, 
findings or diagnosis of hepatitis C during the Veteran's 
period of service.  A June 1995 medical evaluation board 
report is negative for any laboratory findings of hepatitis 
C.   

Post-service medical records include a May 2005 St. Mary's 
Hospital discharge summary that reflects various laboratory 
findings; however, there was no report of hepatitis C.  In a 
January 2006 letter, D. M. Rowles, M.D., an infectious 
disease specialist, stated that from September 2005 to 
December 2005, the Veteran was treated for 
cellulites/infected hematoma of the right lower extremity.  
After undergoing surgery in August 2005, the Veteran was 
found to have a Staph aurous infection of the surgical site.  
There was no notation that hepatitis C was indicated at that 
time.  

A January 2006 VA health risk appraisal reflects that the 
Veteran reported receiving a transfusion of blood or blood 
products prior to 1992.  A March 2006 VA laboratory report 
reflects that the Veteran tested positive for Hepatitis C.  
In an August 2006 letter, the Veteran asserted that a VA 
hepatologist who was monitoring his Hepatitis C believed that 
the Veteran was probably exposed in 1979 while he underwent 
surgery at Reynolds Army Hospital in Fort Sill, Oklahoma.   

An August 2006 VA hepatology record reflects that the Veteran 
was assessed with chronic hepatitis C, genotype I, treatment 
"naïve".  In a November 2006 letter, the Veteran asserted 
that at that time of the 1979 surgery where he underwent a 
lateral sling and reef procedure, while he was in recovery, 
the doctor informed him that he had heavy bleeding associated 
with the procedure and that he was given several units of 
plasma.  

A February 2007 VA progress note confirms that the Veteran 
was first diagnosed with hepatitis C in March 2006.  A March 
2007 VA medical record reflects that the Veteran was first 
diagnosed with hepatitis C in March 2006 and his suspected 
date of infection was in 1979 when he had surgery and he was 
given plasma.  The Veteran denied history of snorting 
cocaine, IVDU, or tattoos.  The Veteran did state that he had 
more than 50 sexual partners in his lifetime.  The Veteran 
was assessed with chronic hepatitis C.  

In April 2007, the RO requested operative clinical report, 
post-operative clinical notes, and surgical records which 
might show that the Veteran received a blood transfusion.  A 
response from the Army medical center in Fort Sills, Oklahoma 
later that same month was negative for such medical records.  

A March 2008 VA medical record reflects that the Veteran just 
finished treatment for hepatitis C.  The assessment was 
chronic hepatitis C, genotype 1, negative viral load status 
post treatment.  

Initially, the Board notes that there is no competent 
evidence that the Veteran had hepatitis C in service.  The 
first medical documentation of hepatitis C was in a March 
2006 VA medical record.  Such a lengthy period of time (a 
period of 10 years) between service and the earliest post 
service clinical documentation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a determination of service connection.  Maxson v. 
Gober, 230  F. 3d 1330 (Fed. Cir. 2000).  Notably, there is 
no competent (medical) evidence that links his hepatitis C 
with service.  Furthermore, although it appears that some 
hospital records from 1979 are not available, the Board 
points out that the Veteran asserts he received blood plasma 
while undergoing a lateral sling and reef procedure in April 
1979, and that the doctor informed him that he had heavy 
bleeding associated with the procedure and that he was given 
several units of plasma.  However, as noted above, the April 
1979 operative report was very detailed, and did not even 
suggest that the Veteran required plasma or a blood 
transfusion while undergoing the lateral sling and reef 
procedure.  

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran, indicating 
that his Hepatitis C is related to service.  The Board notes 
that a layperson is competent to report on matters observed 
or within his or her personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994). However, the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals. 
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As the 
Veteran is a layperson, he is not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Hence, his lay assertions in this regard 
have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinki, 1 
Vet. App. 49, 53-56 (1990).

III.  Special home adoption grant

A Veteran can qualify for a grant for necessary special home 
adaptations if he has compensation based on permanent and 
total service-connected disability which is due to one of the 
following: (1) blindness in both eyes with 5/200 visual 
acuity or less; or (2) includes the anatomical loss or loss 
of use of both hands.  The assistance referred to in this 
section will not be available to any Veteran more than once.  
38 C.F.R. § 3.809(a).

The record shows that entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities was established in a June 2006 rating decision, 
effective from October 1, 2005.
 
The Veteran's service connected disabilities include lumbar 
spine degenerative joint disease (DJD); right knee 
instability; degenerative osteoarthritis of the left knee; 
right knee injury status post arthrotomy with DJD; tinnitus; 
hypertension; residuals, pseudoaneurysm right lower leg; 
status post fractured right fourth finger; status post 
fractured left first toe; bilateral hearing loss; laceration 
scar, left thigh; and herpes simplex, Type II.  

The Board finds that the Veteran is not entitled to a special 
home adaptation grant.  He is not service connected for 
visual impairment.  Although the Veteran is service-connected 
for status post fractured right fourth finger, rated as 
noncompensable, such disability pertains to only the right 
hand, not both hands, and is not of such severity to result 
in functional equivalent of the anatomical loss or loss of 
use of both hands.  As the Veteran is not service connected 
for either of the disabilities required to make him eligible, 
entitlement to special home adaptation grant is not 
warranted.


ORDER

Service connection for hepatitis C is denied.

Entitlement to a special housing grant is denied.


REMAND

In this case, the Veteran contends that he requires 
modifications to his home because of his service-connected 
lumbar spine, right knee, and left knee disabilities.   
In this regard, the Veteran asserts that due to these 
disabilities he has lost the ability to ambulate without the 
assistance of a cane, walking stick, walker, or crutches and 
that his degenerative joint disease totally affects his 
balance and body range of motion, thereby creating an 
additional hazard when negotiating stairs.  In a June 2006 
letter, he specifically claims that he has the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

An October 2008 VA examination report reflects that in 
regards to the Veteran's right lower leg, he has severe 
swelling and has decreased feeling, as well as numbness, 
spasms and cramps.  The VA examiner noted that the Veteran 
walked with a cane and was very limited in his ability to 
walk.  With regard to his service-connected lumbar spine 
disability, the Veteran stated he can walk less than a 
quarter of a mile, uses a can, is unsteady on his feet and 
has fallen.  Although the VA examination report does not 
provide findings that meet the criteria for specially adapted 
housing, it does show a possibility that the Veteran might 
meet the criteria.   In view of his contentions that he now 
meets the criteria, the Board finds that the Veteran should 
be scheduled for a VA examination, by a physician with the 
appropriate expertise, in order to determine the need for 
specially adapted housing.

Accordingly, this matter is REMANDED for the following 
action:

1.  The Veteran should be afforded a VA 
examination of his service connected 
lumbar spine and bilateral lower 
extremity disabilities in order to 
determine the need for specially adapted 
housing.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review prior to entering any opinion.

The examination report should contain 
sufficient findings for an adjudicator to 
determine whether the appellant has the 
loss of use of one or both feet.  His 
ability to ambulate with and/or without 
aids should be detailed.  Findings should 
be restricted, to the extent possible, to 
service connected disabilities. If he is 
confined to a wheel chair that too should 
be set out, with the reason for the 
confinement.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
entitlement to specially adapted housing.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


